DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10, 433, 916. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 discloses all of the features of examining claim 1.
Claims 2-14 are rejected for the same reasons as set forth above because they depend on claim 1.  

Claim 15-23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10, 433, 916. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 18 discloses all of the features of examining claim 15.
Claims 16-23 are rejected for the same reasons as set forth above because they depend on claim 15.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 9-11, 14-17, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jean et al (Pub. No.: US 2015/0141801) in view of in view of Grundig (Pub. No.: US 2007/0171369)
Regarding claims 1-2, 15, 20, Jean et al disclose a system for determining a position of at least one tool point of interest of a tool, relative to an eye tissue of interest (crystalline lens of the eye from an anterior surface) [see 0020-0024, 0044, abstract, figs 2-7], the system comprising:
an imager (camera) configured to acquire at least one image of at least one tissue reference marker (posterior region of the capsule) [see 0020-0024, 0044], said at least one tissue reference marker being different from said eye tissue of interest (crystalline lens of the eye from an anterior surface) [see 0044, 0069];
a tool tracker configured to determine information relating to the position and orientation of said tool in a reference coordinate system [see 0051] by disclosing the position (e.g. location and/or orientation) of the working end of the instrument is tracked and supplied to the distance analysis block to allow improved (e.g. more efficient) analysis by allowing the analysis to be focused on or centered around a known or anticipated position of the working end of the instrument as determined from analysis of the visual image or visual image information [see 0060- 0061];
determining the position and orientation of a tool tip (working end of the instrument) relative to an eye tissue of interest (crystalline lens of the eye from an anterior surface) [see 0020-0024, 0044, 
determining, continuously (by updating) and in real-time [see 0051], the position and orientation of said at least one tissue reference marker (posterior region of the capsule) [see 0020-0021, 0027-0028, 0045, 0051-0052]. Jean et al disclose determining the position and orientation of said eye tissue of interest continuously and in real-time, according to said position and orientation of said tissue reference marker, and a predetermined (desired boundary) relative position and orientation between said tissue reference marker and said eye tissue of interest [see 0045]. 
determining the location and orientation of said tool tip [see 0027, 0031, 0035, 0043-0044, 0051, 0056, 0059-0061] and determining the distance between said tool tip and said eye tissue of interest [see 0024, 0056, 0044, 0049-0050].
Jean et al don’t disclose determining the location and orientation of tissue reference marker in the reference coordinate system.
Nonetheless, Grundig discloses three-dimensional model coordinates of a plurality of reference image points at which eye features are located [see 0026-0039] and these eye features may be selected from the group consisting of blood vessels, iris features, and artificial markers [see 0028-0029, 0078 and claim 10] and determining the location and orientation of the tool in the reference coordinate system [see 0043].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Jean et al and Grundig by determining the location and orientation of tissue reference marker in the reference coordinate system; in order to allows to continuously provide the current position and rotation coordinates of the patient's eye. The laser may then automatically be 

Regarding claims 4, 16, Jean et al disclose producing an indication relating to the distance between the tool tip and said eye tissue of interest [see 0049-0050], wherein said indication is a visual indication of said distance [see 0049-0050], wherein said visual indication is a three-dimensional model of the eye along with a symbol of said tool [see 0024, 0056, 0044, 0049-0050).  Jean et al disclose a displayed position and orientation of said symbol, relative to a displayed position of said three-dimensional model of the eye, corresponds to the relative position and orientation between said tool tip and said eye tissue of interest [see 0024, 0056, 0044, 0049-0050]. Jean et al disclose wherein said indication is an audio indication which varies according to the distance between said tool tip (working end of the instrument) and said eye tissue of interest [see abstract, 0021, 0025-0026, 0039, 0045, 0048).

Regarding claim 7, Jean et al disclose the invention are directed to improved surgical procedures involving the use of processed non-visual three-dimensional data (i.e. diagnostic scan data) to provide a surgeon with additional guidance [see abstract, 0039, 0044-0045, 0073].

Regarding claims 9, 17, Jean et al disclose wherein said stored 3D model is acquiring by one of Optical Coherence Tomography and ultrasound of the eye [see 0021].

Regarding claims 10-13, 21-23, Jean et al disclose a distance indicator, coupled with said processor, providing an indication relating to the distance between said tool tip and said eye tissue of interest wherein said distance indicator is a display displaying a visual indication of said distance between said tool tip and said eye tissue of interest [see 0024, 0056, 0044, 0049-0050].


Regarding claim 14, Jean et al disclose wherein said predetermined relative position and orientation between said tissue reference marker (posterior of lens capsule) and said eye tissue of interest is determined from a volumetric model (three- dimensional diagnostic scan data) of said eye tissue of interest [see 0021, 0031, 0047, 0049-0050, 0073]. Jean et al disclose wherein the accuracy of said volumetric model (three-dimensional diagnostic scan data) is improved by determining at least the position of said tool tip (a working end of the surgical instrument) when said tool tip is at least in close contact with the eye tissue of interest at one or more point [see 0027, 0031, 0035, 0043-0044, 0051, 0056, 0059-0061].  Jean et al disclose wherein said model is determined by acquiring one of an Optical Coherence Tomography image and an ultrasound image of the eye is acquired [see 0021, 0047 and fig 2a]. 

Claims 3, 5-6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jean et al (Pub. No.: US 2015/0141801) in view of in view of Grundig (Pub. No.: US 2007/0171369) as applied to claim 1 above and further in view of Schneider et al (Pub. No.: US 2015/0173846)
Regarding claim 3, Jean et al and Grundig don’t disclose wherein said display is one of a heads-up-display and a head-mounted-display
Nonetheless, Schneider et al disclose wherein said display is one of a heads-up- display and a head-mounted-display [see 0018, 0021-0025].


Regarding claim 5, Jean et al disclose the viewing of the lens and the working end of the phacoemulsification instrument occurs indirectly (e.g. via an image captured by a camera and the data associated with an entire diagnostic scan being analyzed to identify a location of the working end and a surface of the posterior region of the capsule [see 0021, 0039, 0074].
Jean et al and Grundig don’t disclose stereoscopic camera.
Nonetheless, Schneider et al disclose wherein said three-dimensional imager is a stereoscopic camera [see 0012, 0075-0078, 0084, 0090].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Jean et al, Grundig and Schneider et al by stereoscopic camera; in order to display to a user, in real-time, live video (image sequences) of an operated area, allowing the user to perform microsurgical procedures [see 0021, Schneider et al] and due to its high image resolution.

Regarding claim 6, Jean et al and Grundig don’t disclose wherein said three dimensional imager is a time-of-flight camera and a light source emitting pulsed light
Nonetheless, Schneider et al disclose wherein said three dimensional imager is a time-of-flight camera [see 0162] and a light source emitting pulsed light [see 0065, 0069, claim 25]. Schneider et al disclose wherein said three-dimensional imager is a structured light camera and a light source emitting structured light [see 0063, 0065, 0142 and 0162]


Regarding claim 18, Jean et al disclose wherein said at least one image is a three dimensional image [see abstract, 0039, 0044-0045, 0073].
Jean et al and Grundig don’t disclose wherein said three dimensional image is one of a stereoscopic image, a time-of-flight image and a structured light image.
Nonetheless, Schneider et al disclose wherein said three dimensional imager is a time-of-flight camera [see 0162] and a light source emitting pulsed light [see 0065, 0069, claim 25]. Schneider et al disclose wherein said three-dimensional imager is a structured light camera and a light source emitting structured light [see 0063, 0065, 0142 and 0162]. Schneider et al disclose wherein said three-dimensional imager is a stereoscopic camera [see 0012, 0075-0078, 0084, 0090].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Jean et al Grundig and Schneider et al by using a time-of-flight camera and a light source emitting pulsed light; in order to create a 3D data base of the object or even to penetrate the tissues [see 0021, Schneider et al].

Claims 8, 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jean et al (Pub. No.: US 2015/0141801) in view of Grundig (Pub. No.: US 2007/0171369) as applied to claim 18 above and further in view of Kurtz (Pub. No.: US 2010/0324542).
Regarding claims 8, 19, Jean et al don’t explicitly mention wherein said at least one tissue reference marker includes at least three artificial markers, the iris.

In addition, Kurtz discloses acquire a portion of the target tissue, e.g., a few points from the surgical region such as natural or artificial landmarks. For example, a rigid body has six degrees of freedom in 3D space and six independent points would be sufficient to define the rigid body. When the exact size of the surgical region is not known, additional points are needed to provide the positional reference [see 0183].  Kurtz discloses the control module 1040 allows the images of the target tissue 1001, images of inner structures of an eye, to be used as position references, without using the applanation plate to provide a position reference [see 0173].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Jean et al, Grundig and Kurtz by using a two dimensional images and at least one tissue reference marker that includes at least three artificial markers; in order to track movements of the anatomical features.

Allowable Subject Matter
Claims 12-13 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:

wherein said measured intra-operative model is determined in said reference coordinate system, wherein said intra-operative model and said stored 3D model include representation of common portions of said eye, and wherein said processor fits said stored 3D model with said measured intra-operative model, thereby determining the position and orientation of said stored 3D model in said reference coordinate system, and determining at least the position of said stored 3D model relative to said at least one tissue reference marker, and said relative position between said eye tissue of interest and said at least one tissue reference marker”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793